Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-16, 18-20 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0054808) in view of Liu et al. (US 2012/0087318).

Regarding claim 1, Pan discloses a method of wireless communication comprising: receiving, by a mobile communication device (fig. 1, item 110) during a first cycle, a grant via a first carrier of a plurality of carriers (para. 62, second and third sentences; note: RRC signaling at some previous time to configure a search space for PDCCHs; para. 61); monitoring, by the mobile communication device during a next cycle after the first cycle, for configured grants (CGs) for multiple carriers of the plurality of carriers based on the grant (figs. 7 and 9, steps 705 and 905-907; figs. 8 and 10; note: PDCCHs received in a component carrier search space of a subframe, where the subframe is a cycle and the PDCCHs are grants for PDSCHs); and receiving, by the mobile communication device during the next cycle after the first cycle, a first transmission in a first CG of the CGs via a second carrier of the plurality of carriers and a second transmission in a second CG of the CGs via a third carrier of the plurality of carriers (figs. 7 and 9, steps 730 and 930; figs. 8 and 10; note: PDSCHs received within the subframe on different component carriers).  
Pan discloses a periodic indicator of carriers (para. 77, last seven sentences) but does not disclose a periodic grant. Liu discloses a grant for changing a search space (paras. 122 and 126; figs. 5a; para. 44; note: dynamically configurable search spaces). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a periodic grant in the invention of Pan. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing notification of changed network resources (Pan, para. 77; Liu, paras. 44, 122 and 126; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 10, Pan discloses a method of wireless communication comprising: transmitting, by a mobile communication device (fig. 1, item 120) during a first cycle, a grant via a first carrier of a plurality of carriers (para. 62, second and third sentences; note: RRC signaling at some 
Pan discloses a periodic indicator of carriers (para. 77, last seven sentences) but does not disclose a periodic grant and receiving, by the mobile communication device during the first cycle, a first acknowledgment message corresponding to the grant, the first acknowledgment message indicating receipt of the grant. Liu discloses a grant for changing a search space (paras. 122 and 126; figs. 5a; para. 44; note: dynamically configurable search spaces) and receiving, by a mobile communication device, a first acknowledgment message corresponding to the grant, the first acknowledgment message indicating receipt of the grant (fig. 5b, step 536; fig. 5c, step 557-559). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a periodic grant and receiving, by the mobile communication device during the first cycle, a first acknowledgment message corresponding to the grant, the first acknowledgment message indicating receipt of the grant in the invention of Pan. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing notification of changed network resources (Pan, para. 77; Liu, paras. 44, 122 and 126 and figs. 5b-5c; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 18, Pan discloses an apparatus (fig. 1, item 110) configured for wireless communication, the apparatus comprising (fig. 2, item 110): at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured (paras. 31 and 99-100): to receive, by a mobile communication device (item 110) during a first cycle, a grant via a first carrier of a plurality of carriers (para. 62, second and third sentences; note: RRC signaling at some time to configure a search space for PDCCHs; para. 61); to monitor, by the mobile communication device during a next cycle after the first cycle, for configured grants (CGs) for multiple carriers of the plurality of carriers based on the grant (figs. 7 and 9, steps 705 and 905-907; figs. 8 and 10; note: PDCCHs received in a component carrier search space of a subframe, where the subframe is a cycle and the PDCCHs are grants for PDSCHs); and to receive, by the mobile communication device during the next cycle after the first cycle, a first transmission in a first CG of the CGs via a second carrier of the plurality of carriers and a second transmission in a second CG of the CGs via a third carrier of the plurality of carriers (figs. 7 and 9, steps 730 and 930; figs. 8 and 10; note: PDSCHs received within the subframe on different component carriers).
Pan discloses a periodic indicator of carriers (para. 77, last seven sentences) but does not disclose a periodic grant. Liu discloses a grant for changing a search space (paras. 122 and 126; figs. 5a-5c; para. 44; note: dynamically configurable search spaces). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a periodic grant in the invention of Pan. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing notification of changed network resources (Pan, para. 77; Liu, paras. 44, 122 and 126; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 25, Pan discloses an apparatus (fig. 1, item 120) configured for wireless communication, the apparatus comprising (fig. 2, item 120): at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured (paras. 32 and 99-100): to transmit, by a mobile communication device (item 120) during a first cycle, a grant via a first carrier of a plurality of carriers(para. 62, second and third sentences; note: RRC signaling at some previous time to configure a search space for PDCCHs; para. 61), the grant configured to activate configured grants (CGs) on multiple carriers of the plurality of carriers (para. 61; figs. 7 and 9, steps 705 and 905-907; figs. 8 and 10; note: activated PDCCHs received in a component carrier search space of a subframe); and to transmit, by the mobile communication device during a next cycle after the first cycle, a first transmission in a corresponding first CG via a second carrier of the plurality of carriers and a second transmission in a corresponding second CG via a third carrier of the plurality of carriers (figs. 7 and 9, steps 730 and 930; figs. 8 and 10; note: PDSCHs received within the subframe on different component carriers).  
Pan discloses a periodic indicator of carriers (para. 77, last seven sentences) but does not disclose a periodic grant and the processor to receive, by the mobile communication device during the first cycle, a first acknowledgment message corresponding to the grant, the first acknowledgment message indicating receipt of the grant. Liu discloses a grant for changing a search space (paras. 122 and 126; figs. 5a; para. 44; note: dynamically configurable search spaces) and receiving, by a mobile communication device, a first acknowledgment message corresponding to the grant, the first acknowledgment message indicating receipt of the grant (fig. 5b, step 536; fig. 5c, step 557-559). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a periodic grant and the processor to receive, by the mobile communication device during the first cycle, a first acknowledgment message corresponding to the grant, the first 
Regarding claims 2, 11, 19 and 26, Pan in view of Liu teaches and makes obvious the method of claims 1 and 10 and the apparatus of claims 18 and 25, wherein: the mobile communication device comprises a user equipment (UE) (Pan, fig. 1, item 110 - claim 2) and a base station (item 120 - claim 11); the periodic grant comprises a Semi-Persistent Scheduling (SPS) message (Pan, paras. 62 and 77; Liu, paras. 44, 77, 122 and 126; note: dynamically configurable search spaces for PDCCHs indicated by RRC signaling); the first transmission and the second transmission each comprise a Physical Downlink Shared Channel (PDSCH) (Pan, figs. 7-10); the plurality of carriers correspond to a plurality of component carriers (CCs); the first carrier corresponds to a first CC of the plurality of CCs; the second carrier corresponds to a second CC of the plurality of CCs; and the third carrier corresponds to a third CC of the plurality of CCs (Pan, figs. 8 and 10; note: several component carriers for communication; para. 50, fourth sentence and para. 57; note: signaling transmitted on a carrier or carriers).  
Regarding claim 3, Pan in view of Liu teaches and makes obvious the method of claim 2, further comprising prior to monitoring: scheduling, by the UE, the CGs of the PDSCHs for each CC of the plurality of CCs for one or more subsequent cycles based on the SPS message (Pan, figs. 7 and 9, steps 730 and  932 as related to steps 705 and 905-907; note: scheduling as a determination to monitor the search space).  
Regarding claims 4 and 13, Pan in view of Liu teaches and makes obvious the method of claims 2 and 11, wherein the SPS message includes a cross carrier activation indicator (Pan, paras. 62 and 77 and figs. 8 and 10; Liu, paras. 44, 77, 122 and 126; note: dynamically configurable search spaces of 
Regarding claim 6, Pan in view of Liu teaches and makes obvious the method of claim 2, wherein the SPS message is an SPS reactivation message (Liu, paras. 44, 77, 122 and 126 and fig. 5a; note: reactivating a device specific search space 515 after deactivation 510; fig. 5b, steps 532-534 and 540).  
Regarding claim 7, Pan in view of Liu teaches and makes obvious the method of claim 6, further comprising, prior to the first cycle: receiving, by the UE during a previous cycle, a second SPS message via the first CC of the plurality of CCs (Liu, paras. 122 and 126; figs. 5a; para. 44; note: dynamically configurable search spaces), wherein the second SPS message is an SPS activation message (Liu, para. 4 and fig. 5a; note: activation as identifying a reconfigured search space for a PDCCH; Pan, figs. 7-10); and monitoring, by the UE during the previous cycle, second CGs of corresponding second PDSCHs for each CC of the plurality of CCs based on the second SPS message (Pan, figs. 7 and 9, steps 705 and 905-907; figs. 8 and 10; note: PDCCHs received in a component carrier search space of a subframe, where the subframe is a cycle and the PDCCHs are grants for PDSCHs).  
Regarding claim 8, Pan in view of Liu teaches and makes obvious the method of claim 6, further comprising, prior to the first cycle: receiving, by the UE during a previous cycle, a second SPS message via the second CC of the plurality of CCs and a third SPS message via the third CC of the plurality of CCs (Liu, paras. 122 and 126; figs. 5a; para. 44; note: dynamically configurable search spaces; Pan, figs. 8 and 10; note: several component carriers for communication; para. 50, fourth sentence and para. 57; note: signaling transmitted on a carrier or carriers), wherein the second SPS message and the third SPS 
Regarding claim 9, Pan in view of Liu teaches and makes obvious the method of claim 1, further comprising, prior to receiving the first transmission, transmitting, by the UE, a message indicating that the UE is configured for cross carrier activation via a single SPS message (Liu, fig. 5b, step 536 and fig. 5c, step 557-559; para. 44; note: dynamically configurable search spaces indicating semi-persistence).  
Regarding claim 12, Pan in view of Liu teaches and makes obvious the method of claim 11, further comprising prior to transmitting: scheduling, by the base station, CGs of the PDSCHs for each CC of the plurality of CCs for one or more subsequent cycles based on the first acknowledgment message (Liu, fig. 5b, steps 532 (scheduling a search space), 536 and 540 (transmitting).  
Regarding claim 14, Pan in view of Liu teaches and makes obvious the method of claim 11, wherein each CC of the plurality of CCs has the same configuration for the CGs (para. 66, lines 27-40; note: CC search space in each CC).  
Regarding claim 15, Pan in view of Liu teaches and makes obvious the method of claim 11, wherein the base station is configured to operate on multiple CCs of a frequency range that includes the plurality of CCs and a second plurality of CCs (para. 70, first sentence), wherein the SPS message does not indicate to activate CGs of PDSCHs for second CCs of the second plurality of CCs (para. 70, last 
Regarding claim 16, Pan in view of Liu teaches and makes obvious the method of claim 15, wherein each CC of the plurality of CCs has the same configuration for the CGs (para. 66, lines 27-40; note: CC search space in each CC).  
Regarding claim 20, Pan in view of Liu teaches and makes obvious the apparatus of claim 19, wherein the at least one processor is further configured: to transmit, by the UE, an acknowledgment message corresponding to the SPS message via the first CC during the first cycle (Liu, fig. 5b, step 536; fig. 5c, step 557-559).  

Claims 5 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Liu as applied to claim 4 or 26 above, and further in view of Chung et al. (US 2012/0113941).
Regarding claim 5, Pan in view of Liu does not teach and make obvious the method of claim 4, wherein the cross carrier activation indicator is a single bit. However, Chung discloses this feature (para. 137; note: mode indicator of cross carrier scheduling). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the cross carrier activation indicator as a single bit in the invention of Pan in view of Liu. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, conveying signaling for a cross carrier mode status as related to communication (Chung, para. 137; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 30, Pan in view of Liu does not teach and makes obvious the apparatus of claim 26, wherein the at least one processor is further configured to receive, by the base station, an acknowledgment message for each PDSCH received by a receiving device. However, Chung discloses .

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Liu as applied to claim 26 above, and further in view of Sun et al. (US 2020/0145998).
Regarding claim 27, Pan in view of Liu does not teach and make obvious the apparatus of claim 26, wherein the SPS message enables beam sweep for the CGs of the PDSCHs. However, Sun discloses signaling to enable beam sweeping for a PDSCH (para. 44). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the SPS message enables beam sweep for the CGs of the PDSCHs in the invention of Pan in view of Liu. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, allowing a UE to receive data over several beams (sweeping) as is known in the art (Sun, para. 44; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 28, Pan in view of Liu and Sun teaches and makes obvious the apparatus of claim 27, wherein the SPS message schedules two CGs of PDSCHs per cycle per CC (Pan, fig. 10; para. 70, last two sentences; note: activation of PDCCH search spaces for an WTRU may be two per CC; para. 66, lines 27-33; note: search spaces on CCs and WTRU specific signaling; para. 60, fourth sentence; note: WRTU-specific search spaces).  
Regarding claim 29, Pan in view of Liu and Sun teaches and makes obvious the apparatus of claim 28, wherein each of the two CGs includes different data (Pan, fig. 8; paras. 66-67; note: PDCCH schedules a PDSCH).  

Allowable Subject Matter
Claims 17 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462